Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5, 7, 10-12, 17-18 and 41-42 are presented for examination.
Claims 1-3, 7, 10,  12, 17, and 41-42 are amended. 
Claims  6, 8-9, 13-16, and 19-40 are canceled.

Response to Arguments
Regarding 35 U.S.C. 112 second paragraph applicant’s arguments, see page 9 paragraph 2, filed June 30, 2022, with respect to claims 4 and 4 have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejection of claims 4 and 4 have been withdrawn. 

Regarding 35 U.S.C. 103 applicant’s arguments, see page 10, filed June 30, 2022, with respect to claims 1-5, 7, 10-12, 17-18 and 41-42 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-5, 7, 10-12, 17-18 and 41-42 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-5, 7, 10-12, 17-18 and 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7, 10-12, 17-18 and 41-42  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 12, and 41 … receiving, by the terminal, a second message sent by the base station and used for performing random access feedback with respect to a second SSB, wherein the second SSB is any one of the one or more first SSBs; sending, by the terminal, a third message for characterizing contention resolution to the base station according to the second message; receiving, by the terminal, a fourth message sent by the base station and used for characterizing success of the contention resolution; and receiving, by the terminal, a radio resource control (RRC) signaling sent by the base station, wherein the RRC signaling comprises a first TCI state set for receiving physical downlink control channel (PDCCH) or a second TCI state set for receiving physical downlink shared channel (PDSCH) configured by the base station for the terminal, the first TCI state set comprises a first corresponding relationship between a TCI state identifier for receiving the PDCCH and an SSB identifier, and the second TCI state set comprises a second corresponding relationship between a TCI state identifier for receiving the PDSCH and the SSB identifier; wherein the first TCI state set comprises at least two TCI state identifiers; …  receiving, by the terminal, a first medium access control (MAC) control element (CE) signaling sent by the base station, wherein the first MAC CE signaling is used to activate a first TCI state identifier, and the first TCI state identifier is one TCI state identifier selected by the base station from the first TCI state set and used for the terminal to determine a receiving beam to be used in response to receiving the PDCCH from the base station; determining, by the terminal, a first SSB identifier corresponding to the first TCI state identifier according to the first corresponding relationship; and receiving, by the terminal, the PDCCH by using a first receiving beam, wherein the first receiving beam is the same as the SSB designated by or corresponding to the first SSB identifier… and in combination with other limitations recited as specified in claims 1, 12, and 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Takahashi et al. (US Pub. No.: 2021/0321462) discloses a terminal including a receiver a receiver that receives a radio resource control (RRC) reconfiguration message including comprising information regarding reconfiguration with synchronization; and a processor that monitors a quasi-co-location of a demodulation reference signal antenna port for a downlink control channel in a control resource set based on information regarding random access resources within the information regarding the reconfiguration with synchronization. 
Ohara et al. (US Pub. No.: 2021/0037575) discloses a terminal is disclosed including a receiver that receives control information that is a trigger for initiating a random access procedure; a processor that selects an occasion for transmitting a random access preamble; and a transmitter that transmits the random access preamble using the occasion, wherein the receiver receives a response to the random access preamble using a resource for monitoring control information for receiving the response to the random access preamble, by assuming quasi co-location not related to quasi co-location that is associated with the resource for monitoring the control information.
Zhou (US Pub. No.:2020/0029316) discloses wireless communications using a power saving state. A wireless device and/or a base station may provide improved resource management such as by monitoring a reduced resource set in a power saving state. The wireless device may monitor an initial resource set in a non-power saving state and a reduced resource set in a power saving state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469